
	
		III
		110th CONGRESS
		1st Session
		S. RES. 255
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2007
			Mr. Isakson submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			July 31, 2007
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing and supporting the long
		  distance runs that will take place in the People’s Republic of China in 2007
		  and the United States in 2008 to promote friendship between the peoples of
		  China and the United States.
	
	
		Whereas, in 1984, American long distance runner Stan
			 Cottrell of Tucker, Georgia, was welcomed into the People’s Republic of China
			 where he completed the 2,125-mile Great Friendship Run along the Great Wall of
			 China in 53 days, an event which was chronicled in the international press and
			 serves as a sign of international friendship;
		Whereas those involved in the Great Friendship Run over 2
			 decades ago are committed to running again to revisit the experience and to
			 promote friendship between the peoples of China and the United States;
		Whereas in China, a 2,200-mile run from the Great Wall of
			 China to Hong Kong will take place October 15 to December 15, 2007;
		Whereas in the United States, a 4,000-mile relay style run
			 from San Francisco, California, to the United States Capitol Building in
			 Washington, D.C., will take place May 7 to June 20, 2008, and cross the
			 continent; and
		Whereas 3 Chinese long distance runners will participate
			 with Stan Cottrell and others in the run to take place in the United States:
			 Now, therefore, be it
		
	
		That the Senate recognizes and supports the
			 long distance runs that will take place in the People’s Republic of China in
			 2007 and the United States in 2008 to promote friendship between the peoples of
			 China and the United States.
		
